Exhibit 1 Interim Consolidated Financial Statements (Expressed in Canadian dollars) LINGO MEDIA CORPORATION March 31, 2008 and 2007 The Consolidated Interim Balance Sheet of Lingo Media Corporation as at March 31, 2008 and the Consolidated Interim Statements of Operations, Deficits and Cash Flows for the three months then ended have not been reviewed by the Company’s auditors. These financial statements are the responsibility of the management and have been reviewed and approved by the Company’s Audit Committee. 1 LINGO MEDIA CORPORATION Interim Consolidated Financial Statements (Expressed in Canadian dollars) March 31, 2008 and 2007 CONTENTS Page Consolidated Interim Financial Statements: Consolidated Interim Balance Sheets 3 Consolidated Interim Statements of Deficit 4 Consolidated Interim Statements of Operations 4 Consolidated Interim Statements of Cash Flows 5 Notes to Consolidated Interim Financial Statements 6to 11 2 LINGO MEDIA CORPORATION Interim Consolidated Financial Statements (Expressed in Canadian dollars) March 31, March 31, 2008 December 31, 2007 Assets Current assets: Cash $ 171,475 $ 343,338 Short term investment 150,000 150,000 Accounts and grants receivable (note 2) 697,017 996,469 Inventory 125,702 121,323 Prepaid and sundry assets 123,548 131,869 1,267,742 1,742,999 Investment and advances 182,520 182,520 Deferred costs 157,419 157,419 Property and equipment, net 87,784 89,325 Development costs, net 244,931 267,910 Software & web development costs, net (note 3) 4,600,286 4,326,246 Goodwill 1,121,131 1,121,131 $ 7,661,813 $ 7,887,550 Liabilities and Shareholders' Equity Current liabilities: Bank loans (note 4) $ 190,000 $ 230,000 Accounts payable 764,726 822,818 Accrued liabilities 303,898 227,206 Current portion of loans payable (note 5) 226,696 228,674 Unearned revenue 159,755 - 1,645,075 1,508,698 Loans payable (note 5) 203,031 203,031 Future income taxes 337,749 290,145 540,780 493,176 Shareholders' equity: Capital stock (note 7 (a)) 10,338,725 10,335,707 Contributed surplus 493,227 452,411 Deficit (5,355,994 ) (4,902,442 ) 5,475,958 5,885,676 $ 7,661,813 $ 7,887,550 See accompanying notes to interim consolidated financial statements. Approved on behalf of the Board: signed “Michael Kraft” Director signed “Sanjay Joshi” Director 3 LINGO MEDIA CORPORATION Interim Consolidated Financial Statements (Expressed in Canadian dollars) March 31, 2008 and 2007 March 31, 2008 March 31, 2007 Deficit, beginning of period $ (4,902,442 ) $ (3,228,477 ) Net loss for the period (453,552 ) (309,640 ) Deficit, end of period (5,355,994 ) (3,538,117 ) See accompanying notes to interim consolidated financial statements. March 31, 2008 March 31, 2007 Revenue $ 671,793 $ 667,533 Direct costs 134,737 139,277 Margin 537,056 528,256 Expenses: General and administrative 882,537 770,319 Amortization of property and equipment 33,359 20,718 Interest and other financial expenses 30,880 29,442 Stock-based compensation 43,833 17,154 990,608 837,633 Loss before income taxes and other taxes (453,552 ) (309,377 ) Income taxes and other taxes - - Net loss for the period $ (453,552 ) (309,377 ) Loss per share $ (0.05 ) $ (0.07 ) Weighted average number of common shares outstanding 9,583,637 4,227,277 See accompanying notes to interim consolidated financial statements. 4 LINGO MEDIA CORPORATION Interim Consolidated Financial Statements (Expressed in Canadian dollars) March 31, 2008 and 2007 March 31, 2008 March 31, 2007 Cash flows provided by (used in): Operations: Net loss for the period $ (453,55 ) $ (309,674 ) Items not affecting cash: Amortization of property and equipment 9,427 4,120 Amortization of development costs 23,932 16,598 Stock-based compensation 43,833 17,154 Foreign exchange gain/(loss) 34,207 - Change in non-cash balances related to operations: Accounts and grants receivable 299,452 53,119 Inventory (4,379 ) (18,355 ) Prepaid and sundry assets 8,321 (55,208 ) Accounts payable (58,092 ) 52,944 Accrued liabilities 76,692 (57,249 ) Unearned revenue 159,755 177,778 Cash provided by (used in) operating activities 139,597 (118,773 ) Financing: Increase in bank loans (40,000 ) - Advances of loans payable - 47,230 Current portion of long term loan (1,978 ) - Issuance of capital stock 3,017 5,000 Cash provided by financing activities (38,961 ) 52,230 Investing: Expenditures on software & web development costs (274,039 ) - Purchase of property and equipment 1,540 - Development costs - (23,327 ) Cash used in investing activities (272,499 ) (23,327 ) Increase / (decrease) in cash (171,863 ) (89,870 ) Cash, beginning of period 343,338 73,169 Cash, end of period $ 171,475 $ (16,701 ) See accompanying notes to interim consolidated financial statements. 5 LINGO MEDIA CORPORATION Notes to Consolidated Interim Financial Statements (Expressed in Canadian dollars) March 31, 2008 and 2007 Lingo Media Corporation is a diversified print and online education product and services corporation. Speak2Me Inc. (“Speak2Me”), a new subsidiary acquired during the year, is a new media company focused on interactive advertising in China through its Internet-based English Language web Learning portal. In China, Lingo Media is a print-based publisher of English language learning programs through its subsidiary Lingo Learning Inc. (formerly Lingo Media Ltd.) In Canada, Lingo Media through its subsidiary A+ Child Development (Canada) Ltd., specializes in early childhood cognitive development programs which publishes and distributes educational materials along with its proprietary curriculum through its four offices in Calgary, Edmonton, Vancouver and Toronto. 1.
